Citation Nr: 0306015	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  02-19 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for schizo-affective 
disorder, currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

(The issue of entitlement to increased ratings for tinea 
pedis and for hookworm will be the subject of a later 
decision by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from February 2, 1966, to 
March 7, 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by which 
the RO confirmed and continued a 50 percent rating for the 
veteran's schizo-affective disorder, confirmed and continued 
a 10 percent rating for tinea pedis, confirmed and continued 
a noncompensable rating for hookworm, and denied entitlement 
to TDIU.  

With respect to the issue of entitlement to increased ratings 
for tinea pedis and for hookworm, the Board is undertaking 
additional development pursuant to the authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  When that development is 
complete, the Board will provide notice of the development as 
required by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (codified at 38 C.F.R. § 20.903 (2002).)  
After providing that notice and reviewing any response 
thereto, the Board will prepare a separate decision 
addressing these issues.


FINDING OF FACT

The veteran's service-connected schizo-affective disorder is 
manifested by symptoms of depressed mood, delusions, 
persistent auditory and visual hallucinations, suicidal and 
homicidal ideation, and difficulty getting along with others, 
all of which result in total occupational and social 
impairment.  




CONCLUSIONS OF LAW

1.  A 100 percent schedular rating for schizo-affective 
disorder is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130 (Diagnostic Code 9211) 
(2002).

2.  Because a 100 percent rating is warranted under schedular 
criteria, a claim of TDIU may not be considered. 38 C.F.R. § 
4.16(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 2002) and 38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2002).  In assessing a claim for a higher 
rating, the history of the disability should be considered.  
See 38 C.F.R. §§ 4.1, 4.2 (2002); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  

Schizo-affective Disorder

The evidence pertinent to evaluating schizo-affective 
disorder includes three letters dated in April and May 1993 
from three different employers.  Each indicates that the 
veteran was hired, and shortly thereafter let go due to 
problems getting along with other employees.  The reported 
problems included misunderstandings with at least three other 
employees developing within two days of hiring, having a 
moody personality, being unable to work effectively with 
other employees, seeming to be like a bomb waiting to go off, 
being unable to interact with other employees, requiring 
intervention at times, and being disruptive.  

By letter dated in August 1993, D.G., M.D., relates that the 
veteran had been his patient for many years.  He indicates 
that the veteran has major depression, war-related flash 
backs, suicidal and homicidal ideations, and auditory 
hallucinations.  He opines that the veteran has total 
industrial impairment due to his diabetes mellitus, essential 
hypertension, major depression, post-Vietnam syndrome with 
schizoid personality, and gout.  This physician offered a 
second letter dated in May 2002 in which he again relates 
that the veteran suffers from major depression, schizoid 
personality disorder with suicidal and homicidal ideation and 
auditory hallucinations.  The physician reports that, most 
recently, the veteran suffers from memory loss.  This 
physician notes the veteran's complaints of having recurring 
nightmares of his combat missions and experiences while in 
Vietnam.  The physician opines that the veteran's mental 
illness is causally related to his military experience and 
therefore renders him totally disabled and unemployable with 
no chance of reversal.

A report of a VA examination conducted in March 2002 reflects 
a history of being a loner, having problems handling 
authority figures, and being unemployed for 12 years.  The 
veteran related that he experienced auditory hallucinations--
voices that he could not make out.  He reported that once in 
a while he sees ghosts.  The veteran reported experiencing 
nightmares once in a while and having trouble sleeping.  He 
related that most of the time he feels life is not worth 
living.  His gaze was averted during most of the interview, 
not looking straight ahead.  His mood seemed fairly even.  
There was no systematized delusional thinking.  However, the 
veteran's interaction and responses seemed to suggest that he 
was, if not evasive, guarded and perhaps unwilling and 
uncomfortable sharing information.  Concentration problems 
were noted.  The examiner found that he was guarded, evasive, 
delusional, and had a depressed mood.  The examiner diagnosed 
schizo-affective disorder, assigned a global assessment of 
functioning (GAF) score of 50 to 55, and opined that he was 
at least as likely as not to be employable. 

A report of a social survey examination conducted in March 
2002 notes the veteran obtained a bachelors degree in art, 
but had not worked since the mid-1970s.  The veteran reported 
he would get jobs but soon lost them due to conflicts with 
supervisors.  The veteran lives alone in an apartment, having 
no female companions, seeing his son once in a while, but 
having no close friends.  The examiner concludes that the 
veteran's level of functioning indicates serious impairment 
in occupation, family, and social areas.  

The RO evaluated the veteran's schizo-affective disorder as 
50 percent disabling under Diagnostic Code 9211.  

A mental disorder is evaluated "based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of examination."  38 C.F.R. 
§ 4.126(a) (2002).  Under Diagnostic Code 9411, a 30 percent 
rating is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks  (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work or 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  For a 100 percent rating, there must be 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupations, or own name.  Id.  

The Board finds that the veteran's schizo-affective disorder 
meets the criteria for a 100 percent rating under Diagnostic 
Code 9411.  In this regard, the veteran's symptoms include a 
depressive mood (including the general feeling that life is 
not worth living); delusions; persistent auditory and visual 
hallucinations; suicidal and homicidal ideation; occasional 
flashbacks, nightmares, and trouble sleeping; and some noted 
impairment of concentration, orientation, and memory.  
Additionally, difficulty handling authority figures has been 
reported.  Taken together with the veteran's self-isolation 
at home, his symptoms reflect serious impairment in the 
ability to establish and maintain effective relationships.  
Buttressing this conclusion are the opinions of the veteran's 
treating physician suggesting that the veteran is 
unemployable due to the mental illness and that of the social 
survey examiner who found serious impairment in occupational 
functioning.  This is further supported by the letters from 
three past employers, relating essentially that the veteran 
left their employ because he could not get along with other 
employees.  Thus, while the May 2002 VA examiner opines that 
it is at least as likely as not that the veteran is 
employable, the veteran's past history in this regard, more 
convincingly suggests that he is not employable.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).  Indeed, it appears 
from the examiner's comments that it may be equally concluded 
that the veteran is at least as likely as not unemployable.  
Granting the veteran the benefit of the doubt, a 100 percent 
rating is warranted.  

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2002).  

As noted by the language of 38 C.F.R. § 4.16(a), when a 
veteran is in receipt of a 100 percent schedular rating, TDIU 
may not be assigned.  Green v. West, 11 Vet. App. 472, 476 
(1998); 38 C.F.R. § 4.16(a) (2002).  In light of the Board's 
decision set out above to grant an increased (100 percent) 
schedular rating for service-connected schizo-affective 
disorder, the claim of entitlement to TDIU is now moot.  Id.  
Accordingly, the veteran's claim for TDIU benefits must be 
dismissed as a matter of law.  


ORDER

Entitlement to a 100 percent disability rating for schizo-
affective disorder is granted, subject to the laws and 
regulations governing the award of monetary benefits.

The appeal for TDIU benefits is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

